DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 4/12/2021 is acknowledged.  The traversal is on the ground(s) that the claims all include the same corresponding special technical feature over the cited reference.  This is persuasive and the restriction requirement mailed 2/12/2021 is hereby withdrawn.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 depends from claim 1. However, claim 9 recites “the second energy store” which lacks antecedent basis from claim 1. For the purposes of further examination, the examiner interprets claim as being dependent from claim 8 which provides proper antecedent basis for this recitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1 and 12, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2019/0175364 A1 to Schimmelss et al. (Schimmelss).
Regarding at least claim 1
Schimmelss teaches an ankle prosthesis comprising a foot prosthesis such that a lower ankle is pivotably secured to the foot prosthesis at an ankle joint (abstract). Schimmelss meets the limitations of an orthopedic joint device (10) comprising: a lower 
Regarding at least claim 2
Schimmelss also teaches the orthopedic joint device according to claim 1, wherein the energy stored in the at least a first energy store (82) cannot be influenced by the swivelling of the foot part relative to the lower leg part when the coupling element (80) is in the de-coupling position, in the same way as applicant’s, particularly since there is no engagement between the elements (fig. 3D).  
Regarding at least claim 8

Regarding at least claim 9
Schimmelss also teaches the orthopedic joint device according to claim 1, wherein the at least a first energy store or the at least second energy store include a spring element (48 is a coupling spring) or a hydraulic device or a pneumatic device.  
Regarding at least claim 12
Similar to the explanation above, Schimmels meets the limitations of an orthopedic joint device comprising: a lower leg part (16); a foot part (18, 12) that is pivotally mounted to the lower leg part about a rotation axis (20); at least one energy store (82); a coupling element (80) that can be brought into a coupling position (fig. 3E), in which a pivoting of the foot part relative to the lower leg part about the rotation axis in a plantar flexion direction leads to an increase in the amount of energy stored in the at least one energy store (paragraph 0046), and a de-coupling position (fig. 3D); at least one release element (36) movable between a release position and a locked position, wherein the energy stored in the at least one energy store can be released by bringing the at least one release element into the release position (paragraph 0047).  
Regarding at least claim 13

Regarding at least claim 19
Schimmels also teaches orthopedic joint device according to claim 12, further comprising a second energy store (48), which is configured in such a way that the pivoting of the foot part relative to the lower leg part about the rotation axis in a dorsal flexion direction leads to an increase in the amount of energy stored in the second energy store (fig. 3A; paragraph 0040).  
Regarding at least claim 20

Schimmels also teaches the orthopedic joint device according to claim 12, wherein the at least one energy store includes a spring element (48 is a coupling spring) or a hydraulic device or a pneumatic device.
Allowable Subject Matter
Claims 3-7, 10, 11, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not teach or fairly suggest the combination of elements of these claims, particularly a joint device between a lower leg part and a foot part that includes at least a first energy store, a coupling element that can be brought into a 
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an electronic control system with the passive ankle prosthesis of Schimmels since Schimmels teaches away from this combination (paragraphs 0010 and 0012). It also would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling element of Schimmels to be a fluid-valve combination since such a modification would not be a simple substitution over the disclosed contactor and would render the invention inoperable for its intended use (e.g. a small, light-weight design).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Herr (US Patent Application Publication No. 2004/0064195 A1) discloses an adjustable-stiffness ankle-foot prosthesis that includes a spring or damping element 1700 fixedly attached at one end and movably attached at the other end for the purpose of providing a variable spring rate ankle joint (paragraph 0071). It is noted that Herr does not appear to teach de-coupling the element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774